


EXHIBIT 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This amendment (“Amendment”) effective as of March 13, 2014 (“Amendment
Effective Date”), is made and entered into by and between DTS, Inc., (“Company”)
and Brian Towne (“Executive”) with regard to the following facts.

 

WHEREAS, Executive and Company have entered into an Executive Employment
Agreement (hereinafter referred to as the “Agreement”) with an effective date of
May 12, 2011 (the “Agreement Effective Date”); and

 

WHEREAS, as a result of DTS and Employee’s mutual agreement on a focused
assignment and extensive travel in Asia, DTS and Employee wish to formally amend
the Agreement to change Executive’s title and the Initial Term.

 

NOW THEREFORE, the parties hereto mutually agree, and agree to amend the
Agreement as follows:

 

A.                                    Section 2.1 of the Agreement shall be
amended and restated to read as follows:

 

2.1                               Position.  Executive is employed as Executive
Vice President, President DTS Asia Pacific and shall have the duties and
responsibilities assigned by Company’s Chief Executive Officer (“CEO”) as may be
reasonably assigned to him from time to time.  Executive shall perform
faithfully and diligently all duties assigned to Executive.  Subject to
Section 7.3, Company reserves the right to modify Executive’s duties at any time
in its sole and absolute discretion provided that the duties assigned are
consistent with the position of Executive Vice President, Chief Operating
Officer or Executive Vice President, President DTS Asia Pacific.

 

B.                                    Section 3.1 shall be amended and restated
to read as follows:

 

3.1                               Initial Term.  The Agreement shall be for an
initial term commencing on the Agreement Effective Date and ending on
February 12, 2016 (“Initial Term”).

 

C.                                    All capitalized terms not otherwise
defined in this Amendment shall have the same meaning as set forth in the
Agreement.

 

D.                                    This Amendment does not delete, terminate,
or replace any provision of the Agreement except as specifically provided herein
and all other terms of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto hereby execute this Amendment to be
effective as of the date first written above.

 

Dated:

April 24, 2014

 

By:

/s/ Jon E. Kirchner

 

 

 

Jon Kirchner

 

 

 

Chairman & Chief Executive Officer

 

 

 

DTS, Inc.

 

 

 

Dated:

April 15, 2014

 

By:

/s/ Brian D. Towne

 

 

Brian Towne

 

 

Executive Vice President,

 

 

Chief Operating Officer

 

1

--------------------------------------------------------------------------------
